     Case 1:15-cv-00987-DAD-BAM Document 153 Filed 12/07/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JARED M. VILLERY,                                 No. 1:15-cv-00987-DAD-BAM (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14    CALIFORNIA DEPARTMENT OF                          PLAINTFF’S MOTION TO MODIFY
      CORRECTIONS, et al.,                              PRELIMINARY INJUNCTION
15
                         Defendants.                    (Doc. Nos. 128, 142)
16

17

18

19           Plaintiff Jared M. Villery is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22           On May 14, 2019, plaintiff filed a motion to modify the preliminary injunction that the

23   court issued on March 25, 2019. (Doc. No. 128.) On February 25, 2020, the assigned magistrate

24   judge issued findings and recommendations recommending that plaintiff’s motion be denied.

25   (Doc. No. 142.) In particular, the magistrate judge found that defendant had “complied with the

26   March 25, 2019 order requiring placement of the McCall Report in Plaintiff’s health record and

27   an immediate review to determine whether Plaintiff’s condition requires that he be designated for

28   /////
                                                       1
     Case 1:15-cv-00987-DAD-BAM Document 153 Filed 12/07/20 Page 2 of 6


1    single-cell status in light of the McCall Report.” 1 (Doc. No. 142 at 5.) The magistrate judge

2    reasoned that

3                    [t]he fact that the review did not reach the conclusion Plaintiff desires
                     does not constitute evidence that CDCR flouted the Court’s order—
4                    in letter or in spirit—nor did the Court’s order purport to guarantee
                     that such review would result in Plaintiff being designated for single-
5                    cell status. Rather, the Court ordered only that the additional
                     preliminary injunctive relief of an immediate review, with the benefit
6                    of the McCall Report in Plaintiff’s health record, was warranted
                     under the circumstances. That the outcome of the UCC was not to
7                    Plaintiff’s liking does not constitute changed circumstances or new
                     facts warranting modification of the preliminary injunctive relief
8                    already granted.
9    (Id.) Those findings and recommendations were served on the parties and contained notice that

10   any objections thereto were to be filed within fourteen (14) days of service. (Id. at 7.) Following

11   the granting of multiple extensions of time, plaintiff timely filed objections on June 18, 2020.

12   (Doc. No. 149.) Defendants filed responses on June 26, 2020 and July 29, 2020. (Doc. Nos. 151,

13   152.)

14           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

15   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

16
     1
17     On February 2, 2018, plaintiff had filed an emergency motion for a preliminary injunction,
     requesting that the court order defendants to house him in single-cell housing. (Doc. No. 62.)
18   Plaintiff alleged that, as a result of a violent attack he suffered while in prison, he developed
     PTSD that manifests itself in the form of “intense anxiety; hypervigilance; a severely
19   oversensitive startle response; paranoia about being assaulted; aggressive, angry verbal and
     physical outbursts; and an inability to sleep in the presence of others.” (Id. at 8.) Although
20   plaintiff had been able to endure these symptoms while living in single-cell housing despite
21   receiving little other treatment for his condition, defendants later transferred him to shared
     housing, which caused plaintiff to rapidly decompensate and develop severe, chronic sleep
22   deprivation. (Id. at 9–10.) On March 25, 2019, the court adopted the magistrate judge’s findings
     and recommendations in part, granted plaintiff’s motion for preliminary injunctive relief in part,
23   and ordered defendants to convene a review “to determine whether plaintiff’s condition requires
     that he be designated for single-cell status in light of the McCall Report,” an expert report
24
     prepared by Dr. Mariposa McCall that assessed plaintiff’s mental health history and condition.
25   (Doc. No. 123 at 6.) On April 19, 2019, defendants notified the court that it had convened a Unit
     Classification Committee (“UCC”) to determine whether plaintiff’s condition required him to be
26   designated for single-cell status in light of the McCall Report. (Doc. No. 126.) But defendants
     did not disclose to the court what decision the UCC had reached or what action the UCC had
27   taken. The court first learned of the UCC’s decision to reject plaintiff’s request to be designated
     for single-cell status upon review of plaintiff’s pending motion, which plaintiff filed on May 14,
28
     2019. (Doc. No. 128.)
                                                           2
     Case 1:15-cv-00987-DAD-BAM Document 153 Filed 12/07/20 Page 3 of 6


1    objections and defendants’ responses, the court concludes that the findings and recommendations

2    are supported by the record and by proper analysis.

3           In his objections, plaintiff first argues that the magistrate judge incorrectly concluded that

4    defendants were entitled to complete deference in their decision not to designate him for single-

5    cell housing because they did not consider the McCall Report in good faith, they did not have

6    legitimate security concerns, and they ignored plaintiff’s extensive sleep deprivation. (Doc. No.

7    149 at 11–17.) In response, defendants contend that the UCC did consider the McCall Report and

8    other evidence, including:

9                   [1] a mental health chrono indicating that the Interdisciplinary
                    Treatment Team had found on March 14, 2019, that a single-cell
10                  chrono was unwarranted, [2] the lack of documented significant in-
                    cell/predatory/assaultive behavior towards inmates or in-cell
11                  violence, [3] the conclusions of prior Institutional Classification
                    Committees clearing Plaintiff for double cell and dorm housing
12                  status, [4] a chrono signed by Plaintiff on April 11, 2019 confirming
                    that he had no enemy concerns at VSP, and [5] active programming
13                  by Plaintiff at VSP involving interaction and communication with
                    other inmates.
14

15   (Doc. No. 152 at 6.) Based on the UCC’s consideration of that evidence and need to “balanc[e]

16   Plaintiff’s mental health status with other factors implicating the safety and security of Plaintiff,

17   other inmates, staff, and the institution,” defendants maintain that the UCC’s April 11, 2019

18   decision should be afforded deference by the court. 2 (Id. at 7–8) (citing Cal. Code Regs. tit. 15, §

19   2
       The undersigned views defendants’ claim that plaintiff lacks a history of in-cell violence with
20   considerable skepticism. Though defendants’ statements may accurately reflect internal,
     bureaucratic determinations, the magistrate judge in this case had previously found that:
21
                    Plaintiff had at least twenty-eight cellmates between March 6, 2008
22                  and December 15, 2015. He also frequently lived alone for days,
                    weeks, or months at a time due to problems with cellmates, despite
23                  not being on single-cell status, from July 15, 2013 through November
                    28, 2015. At these times, housing staff prevent[ed] other inmates
24                  from being housed with Plaintiff as much as possible. The total
                    period of being house[d] alone during this time was 359 days.
25
     (Doc. No. 111 at 20) (citations omitted). A review of the declarations submitted by ten of those
26   cellmates indicate that relations between themselves and plaintiff veered dangerously close to
     serious conflict, with all of them attesting to having experienced repeated, potentially dangerous,
27   incidents with plaintiff. (Id. at 20–25.) One cellmate declared that his time living with plaintiff
     was “the worst time I’ve spent since getting locked up”; another wrote that he had “never lived in
28
     the cell with someone so paranoid”; a third “felt too threatened to live with plaintiff any longer”;
                                                         3
     Case 1:15-cv-00987-DAD-BAM Document 153 Filed 12/07/20 Page 4 of 6


1    3269.1 and CDCR Dep’t Ops. Manual § 54046.4.) In addition, defendants argue that even if the

2    court were to find that plaintiffs’ claim of deliberate indifference to his serious medical needs—

3    i.e., a housing accommodation in light of his PTSD and mental health conditions—“plaintiff

4    raises a mere disagreement as to the course of his medical treatment,” which is insufficient to

5    establish such a claim. (Id. at 8.)

6           The court recognizes that ‘“[i]n deciding whether there has been deliberate indifference to

7    an inmate’s serious medical needs, [it] need not defer to the judgment of prison doctors or

8    administrators’” but that, nonetheless, prison officials are entitled to deference in those “outlier

9    case . . . when there is evidence that the challenged medical decision was made pursuant to” a

10   “policy or practice [that] addresses bona fide safety and security concerns[.]” Chess v. Dovey,

11   790 F.3d 961, 974 (9th Cir. 2015) (quoting Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir.

12   2014)). Here, the court agrees with plaintiff that defendants have not identified any safety or

13   security concerns that would actually conflict with plaintiff’s medically based request for single-

14   cell housing. Mendiola–Martinez v. Arpaio, 836 F.3d 1239, 1254–55 (9th Cir. 2016) (explaining

15   that prison officials are entitled to deference in such situations only when “medical care and

16   security concerns genuinely clash”) (emphasis added). Nonetheless, plaintiff’s focus on

17   defendant’s lack of demonstrated legitimate security concerns is misplaced here because the UCC

18   did not base its decision solely on purported security concerns.3 Rather, the UCC considered the

19   McCall Report, as well as “clinician input” from “the mental health team” in the form of a

20   recommendation from plaintiff’s Interdisciplinary Treatment Team, which determined that single-
21
     a fourth called plaintiff “a ticking time-bomb ready to blow up”; a fifth described plaintiff as
22   “very angry, paranoid, and mumbling to himself about a conspiracy”; and so on. (Id.) Another
     declaration from plaintiff’s bunkmate as of April 14, 2019 was also submitted with the pending
23   motion and details behavior by plaintiff that is consistent with those earlier characterizations.
     (See Doc. No. 128, Ex. 14 at 123–27.)
24

25
     3
       Plaintiff also argues that defendants’ decision not to designate him for single-cell housing is
     based on an administrative policy to not provide inmates with the housing of their choice and not
26   accommodate “an inmate’s needs if it could conceivably lead other prisoners to seek similar
     relief.” (Doc. No. 14 at 20–21.) However, the purported administrative policy that plaintiff
27   describes was not mentioned in the UCC’s action summary or comments, which outlines the
     several bases on which the UCC based its determination that plaintiff “was appropriate for double
28
     cell housing.” (Doc. No. 128 at 32.)
                                                        4
     Case 1:15-cv-00987-DAD-BAM Document 153 Filed 12/07/20 Page 5 of 6


1    cell housing in his case was “unwarranted.” (See Doc. No. 128 at 32.) The undersigned agrees

2    with the magistrate judge’s assessment that plaintiff’s “motion to modify is fundamentally based

3    on the argument that the UCC’s determination that he should remain in double cell housing

4    indicates CDCR’s unwillingness and inability to make a reasoned decision in light of all the

5    evidence available in his central and health file.” (Doc. No. 142 at 6.) The undersigned also

6    agrees with the magistrate judge’s conclusion that plaintiff’s disagreement with the UCC’s

7    determination in this regard “does not constitute changed circumstances or new facts warranting

8    modification of the preliminary injunctive relief already granted.” (Id. at 5.)

9           Next, plaintiff argues that without the requested modification, the preliminary injunction

10   issued by this court has “failed to maintain the status quo ante litem, the maintenance of which

11   would have required [defendant] Diaz to reimpose [plaintiff’s] single cell status classification,

12   and house him in a single occupancy cell.” (Doc. No. 149 at 18.) But the preliminary injunction

13   that plaintiff now purportedly seeks to modify did not require defendants to designate plaintiff for

14   single-cell housing—even though that was the relief that plaintiff had requested. If the court had

15   intended to maintain the status quo as plaintiff now characterizes it, then the injunction would

16   have reflected that intent and ordered that relief accordingly. It did not. The court instead

17   concluded that only limited injunctive relief was warranted, even under the “extraordinary” facts

18   of this case. (See Doc. No. 123 at 6.) Specifically, the court ordered “defendant Diaz to ensure

19   that an immediate review is undertaken to determine whether plaintiff’s condition requires that he

20   be designated for single-cell status in light of the McCall Report.” (Id.) As the magistrate judge
21   correctly found, defendant complied with that order by convening the UCC on April 11, 2019 to

22   conduct that review and make a determination. (Doc. No. 142 at 5.)

23          Plaintiff is certainly not alone in his dissatisfaction with the result of that review by the

24   UCC. The undersigned remains very troubled by defendants’ decision and continues to have

25   serious concerns regarding the safety and care of plaintiff, as well as that of any other prisoner he

26   is celled with under these circumstances. Defendants have clearly been made aware of the court’s
27   serious concerns in this regard. Nevertheless, plaintiff’s dissatisfaction with the result reached by

28   prison officials as a result of the review ordered by the court—even coupled with the
                                                        5
     Case 1:15-cv-00987-DAD-BAM Document 153 Filed 12/07/20 Page 6 of 6


1    undersigned’s concern about the correctness the UCC’s ultimate determination—does not

2    constitute changed circumstances or new facts warranting modification of the preliminary

3    injunctive relief that the court granted in this case.

4            Accordingly,

5            1.      The findings and recommendations issued on February 25, 2020 (Doc. No. 142),

6                    are adopted in full;

7            2.      Plaintiff’s motion to modify the preliminary injunction that the court issued on

8                    March 25, 2019 (Doc. No. 128) is denied; and

9            3.      This action is referred back to the assigned magistrate judge for further

10                   proceedings.

11   IT IS SO ORDERED.
12
         Dated:     December 7, 2020
13                                                        UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          6
